Case 3:20-cv-06989-MAS-DEA Document 34 Filed 06/03/21 Page 1 of 2 PageID: 300




                                                                90 Park Avenue
                                                              New York, NY 10016
                                                        212-210-9400 | Fax: 212-210-9444


   Karl Geercken                                             Direct Dial: 212-210-9471                       Email: karl.geercken@alston.com


                                                                 June 3, 2021
   VIA ECF
   Hon. Douglas E. Arpert, U.S.M.J.
   United States District Court for the District of New Jersey
   Clarkson S. Fisher Building & U.S. Courthouse
   402 East State Street
   Trenton, New Jersey 08608

               Re:         IFMK Realty II, LLC v. Atlantic Property Development, LLC, et al.
                           Civil Action No. 3:20-cv-6989-MAS-DEA

   Dear Judge Arpert:

           We represent Plaintiff IFMK Realty II, LLC (“IFMK”) in the above-referenced
   action. We write pursuant to L. Civ. R. 16.1(f)(1) and Paragraph III.11 of the Court’s
   September 10, 2020 Pretrial Scheduling Order (D.E. No. 13) to request a conference in
   light of Defendant Felix Nihamin’s continued failure to produce discovery in this matter.
   In particular, Nihamin has failed to produce any documents to date, even though (i) his
   documents were due by February 25, 2021; (ii) he represented to the Court via letter on
   May 20, 2021, that he “has provided Plaintiff’s counsel with responses to outstanding
   discovery requests,” (D.E. No. 33); and (iii) he represented to undersigned counsel on May
   24, 2021, that he would produce responsive documents by May 31, 2021. IFMK also
   requests a discovery conference to discuss extending the current May 31, 2021 deadline
   for fact discovery, consistent with our discussion with Your Honor during the May 11
   status conference.

           As IFMK set forth in its April 23, 2021 letter (the “April 23 Letter”), Nihamin’s
   responses to IFMK’s First Request for Production of Documents and First Set of
   Interrogatories (together, the “Discovery Requests”) were due on February 25, 2021 (D.E.
   No. 28). IFMK submitted the April 23 Letter because Nihamin had failed to serve any
   responses to the Discovery Requests.

           On May 11, 2021, Your Honor held a status conference in this matter, which
   Nihamin’s counsel failed to attend. During the conference, Your Honor indicated that, in
   light of Nihamin’s failure to respond to the Discovery Requests, Your Honor would issue
   an Order directing Nihamin to respond to the April 23 Letter within 72 hours. That same
   day, the Court issued a Text Order directing Nihamin to respond to the April 23 Letter by

   Alston & Bird LLP                                                                                                             www.alston.com

   Atlanta | Beijing | Brussels | Charlotte | Dallas | London | Los Angeles | New York | Raleigh | San Francisco | Silicon Valley | Washington, D.C.
Case 3:20-cv-06989-MAS-DEA Document 34 Filed 06/03/21 Page 2 of 2 PageID: 301
   June 3, 2021
   Page 2

   May 14, 2021. (D.E. No. 29). IFMK notified the Court on May 17, 2021, that Nihamin
   failed to respond to the April 23 Letter in violation of the Court’s May 11, 2021 Text Order.
   (D.E. No. 32).

           On May 18, 2021, Nihamin served responses and objections to the Discovery
   Requests, but did not produce any documents. Instead, he asserted myriad boilerplate
   objections and represented that he would produce “relevant documents and
   communications upon completion of a reasonable search,” without indicating any timeline
   for producing documents.

           In response, IFMK informed Nihamin that his failure to timely respond to IFMK’s
   Discovery Requests resulted in his waiver of all objections to the Discovery Requests. See
   Fed. R. Civ. P. 33(b)(5) (“Any ground not stated in a timely objection is waived unless the
   court, for good cause, excuses the failure.”); Barton v. RCI, LLC, 2013 U.S. Dist. LEXIS
   46590, at *12 (D.N.J. Apr. 1, 2013) (Arpert, J.) (stating that untimely objections to
   interrogatories or document requests are waived unless excused by the Court for good
   cause). IFMK also asked Nihamin to advise when he intended to produce documents, and
   requested a meet and confer in the event Nihamin disagreed that he waived his right to
   object to the Discovery Requests.

            Nihamin responded that he would produce responsive documents in his possession
   on or before May 31, 2021. Nihamin also confirmed that he “has not/will not limit or
   restrict his responses via the objections.” Despite these representations, Nihamin did not
   produce documents by May 31, 2021, and has not produced any documents in this action
   to date. Accordingly, IFMK advised Nihamin via letter on June 1, 2021, that if Nihamin
   failed to produce documents by June 2, IFMK would have no choice but to raise this matter
   once again with the Court. Nihamin has not responded to IFMK’s June 1 letter.

           In light of what appears to be a blatant delay strategy, IFMK respectfully requests
   that the Court hold a discovery conference so that IFMK may present this issue and request
   appropriate relief, such as a court order striking Nihamin’s Answer or, at the very least,
   compelling Nihamin to produce all responsive, non-privileged documents immediately.
   IFMK also requests an opportunity at the conference to address extending the discovery
   schedule, since fact discovery ended on May 31, 2021, and Nihamin’s three-month delay
   (and counting) in producing documents has prevented IFMK from prosecuting this action.

         We thank the Court for its time and attention to this matter, and we are available if
   Your Honor has any questions or needs anything further.

                                                 Respectfully submitted,

                                                 /s/ Karl Geercken

                                                 Karl Geercken

   cc: All Counsel of Record (via ECF)
